DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. 112, sixth paragraph Interpretation:
Claim limitations “a section setting unit”, “a calculation unit”, and “a clip storage unit” have been interpreted under 35 U.S.C. 112, sixth paragraph, because it uses a non-structural terms coupled with functional languages without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
Since this claim limitation invokes 35 U.S.C. 112, sixth paragraph, claim 1 interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112, sixth paragraph limitation: paragraph 19 of the specification: “The viewing terminal device 140 is a computer equipment having installed thereon an application software used for playback and editing of the video files stored in the server device 130”.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a section setting unit that freely sets”. It is not clear how much “freedom” is consider to be “freely set” upon operation make by a user.  
Claim 1 recites “a storage unit that stores multiple video files recorded over a part of or the whole of a surgical period during which a surgery take place, corresponding to assuming a certain time point in the surgical period as a start point”. First, the meaning of “assuming” is not clear because it is not clear how the system “assume” a certain time point.  
Claim 1 also recites “a clip storage unit being devised…”. In the dictionary, “devised” means “to form in the mind by new combinations or applications of ideas or principles”.  So, the meaning of “devised” in the claim is not clear because it is not clear how the clip storage unit can mimic to “form in the mind”.  
Claim 1 also recites the limitation "the read video file(s)", the first “the video file(s).  There is insufficient antecedent basis for this limitation in the claim. Applicant should amend file(s) to files to be consistence with the first “a storage unit that stores multiple video files recorded over a part of or the whole of a surgical period…”
Claim 1 also recites “a section setting unit…a section which is a part of or the whole of a time slot on the time code…”.  A time slot represent a segment of video. A time code represent a time point of the video. The meaning of “a time slot on the time code” is not clear. 
	Claims 2-6 are also affected. 

Allowable Subject Matter
Claims 1-6 are allowed over prior arts.
Tijssen et al (US 2014/0376887) teaches, see abstract, figures 3-4, paragraph 3, a video selection and edit system includes a video selection user interface to display portions of the video clips in a grid format with marked video segments identified by 
Iyer et al (US 2015/0350496) teaches, see abstract, figure 2, and paragraph 69, individual scenes are joined together overlap each other and a video effect such as a slide or a wipe can be applied to the overlap section. 
There’s no suggestion in the prior arts for the claimed video length shorten of the overlap section using a predetermined length of time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.